Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 1 of 7 Page ID #:1568



   1    XAVIER BECERRA
        Attorney General of California
   2    GIAM M. NGUYEN
        Supervising Deputy Attorney General
   3    MINA CHOI
        Deputy Attorney General
   4    State Bar No. 210514
         300 South Spring Street, Suite 1702
   5     Los Angeles, CA 90013
         Telephone: (213) 269-6608
   6     Fax: (213) 897-7604
         E-mail: Mina.Choi@doj.ca.gov
   7    Attorneys for Defendants
        Romero, Cash, Puckett, Spencer, Fears, Buechter,
   8    Lett, Godina, Cain, Pollard, Cromwell, Fernandez
        (Galpon), Thomas, Jr., Fortson, Mendoza, and
   9    Crawford
  10                       IN THE UNITED STATES DISTRICT COURT
  11                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12                                  WESTERN DIVISION
  13
  14
        LAFONZO R. TURNER,                           2:14-cv-04758 JVS (AGR)
  15
                                        Plaintiff, DEFENDANTS’ STATUS REPORT
  16                                               TO THE COURT
                     v.
  17                                                 Courtroom:550 (5th Floor)
                                                     Judge:    The Honorable Alicia G.
  18    B. M. CASH, et al.,                                    Rosenberg
                                                 Trial Date: None Set
  19                                 Defendants. Action Filed: June 19, 2014
  20
  21          Pursuant to the Court’s June 19, 2017 Order Re Discovery and Motions [ECF
  22    No. 112] and Court’s Minute Order lifting stay on discovery not related to
  23    exhaustion and ordering status reports [ECF No. 178], Defendants Romero, Cash,
  24    Puckett, Spencer, Fears, Buechter, Lett, Godina, Cain, Pollard, Cromwell,
  25    Fernandez (Galpon), Thomas, Jr., Fortson, Mendoza, Spencer, and Crawford
  26    (collectively, “Defendants”) submit their Status Report.
  27    ///
  28    ///

                                                 1
Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 2 of 7 Page ID #:1569



   1    A.   SUMMARY OF THE PROCEEDINGS TO DATE AND A STATEMENT OF THE
             PRINCIPAL ISSUES RAISED IN THE CASE.
   2
   3          Plaintiff is an inmate currently incarcerated at California State Prison-Los
   4    Angeles County (CSP-LAC), located in Lancaster, where the events in this action
   5    are alleged to have occurred. Proceeding pro se, Plaintiff sues Defendants under 42
   6    U.S.C. § 1983 for using excessive force and, thereby, violating Plaintiff’s Eighth
   7    Amendment right.
   8          Plaintiff’s excessive force claim against Defendants arises from Plaintiff’s
   9    refusal to comply with orders to remove the coverings on his cell door, which
  10    Plaintiff asserts was a way to protest his allegations of “unlawful cell management
  11    assertions by custody.” (ECF No. 94 at 6.) After Plaintiff’s persistent refusal to
  12    comply with multiple orders to remove the cell door coverings and to come out of
  13    his cell, Plaintiff claims that the cell extraction team (Defendants Thomas, Romero,
  14    Spencer, Pollard, Fears, Puckett, Mendoza, and Godina) was called to remove
  15    Plaintiff from his cell on June 26, 2010. (ECF No. 94 at 6-12.) Plaintiff claims that
  16    Defendant Thomas administered multiple MK-9 “cell busters” under the cell door
  17    while Defendant Fears utilized the “X-10 barricade removal device.” (Id. at 9-11.)
  18    Thereafter, the cell extraction team entered Plaintiff’s cell and Defendants Romero
  19    and Pollard allegedly started to strike Plaintiff with their batons while Defendant
  20    Spencer kept Plaintiff down with a shield. (Id. at 11-12.) Plaintiff claims that
  21    Defendants Fears, Godina, and Puckett also entered his cell and started to punch,
  22    kick, and strike Plaintiff with their batons in his lower legs and body while
  23    Defendant Mendoza was video taping the entire incident. (Id. at 12-13.)
  24    Defendants Cash and Buechter allegedly “ratified” the “unlawful cell management
  25    practice, custom, policy and useage [sic].” (Id. at 13.)
  26          Plaintiff filed his complaint on November 20, 2015 and, thereafter, his first
  27    amended complaint (FAC) on December 9, 2015. (ECF Nos. 20, 30.) On March
  28    22, 2016, Defendants filed their motion to dismiss the FAC, and on May 6, 2016,

                                                  2
Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 3 of 7 Page ID #:1570



   1    Plaintiff filed his Opposition to the motion to dismiss and a request to file a second
   2    amended complaint (SAC). (ECF Nos. 68 and 81.) On May 19, 2016, Defendants
   3    filed their reply in support of the motion to dismiss the FAC and their partial
   4    opposition to Plaintiff’s request to file a SAC. (ECF No. 83.) On August 26, 2016,
   5    Defendants filed their motion for protective order staying discovery until after
   6    Defendants file an answer in this action, and on November 15, 2016, the Court
   7    granted in part and denied in part the motion, and granted Defendants an extension
   8    of time to respond to Plaintiff’s discovery until twenty dates after the District
   9    Judge’s order on Defendants’ motion to dismiss the FAC. (ECF No. 87 and 91.) On
  10    November 2, 2016, the Magistrate issued a report and recommendation regarding
  11    Defendants’ motion to dismiss the FAC and recommended that Plaintiff be granted
  12    leave to file the proposed SAC and that all official capacity and due process claims
  13    in the SAC be dismissed without leave to amend and that Defendants’ motion to
  14    dismiss the FAC be denied in all other respects. (ECF No. 89.)
  15          Plaintiff’s SAC was filed on December 5, 2016 (ECF No. 94.) Defendants’
  16    filed their answer to the SAC on June 16, 2017 and filed their motion for summary
  17    judgment based on non-exhaustion of administrative remedies on July 7, 2017.
  18    (ECF Nos. 111 and 115.) On October 5, 2017, Plaintiff filed his “statement of
  19    genuine issues in opposition to motion for summary judgment” and on December 6,
  20    2017, the Magistrate issued a report and recommendation denying Defendants’
  21    motion for summary judgment based on non-exhaustion of administrative remedies.
  22    (ECF Nos. 138-139.) On February 12, 2018, Defendants filed their objections to the
  23    report and recommendation. On March 7, 2018, the Court vacated the report and
  24    recommendation and directed the establishment of a briefing schedule for a reply
  25    brief. (ECF Nos. 146-147.) On September 13, 2018, Defendants filed their reply to
  26    Plaintiff’s opposition to motion for summary judgment based on non-exhaustion of
  27    administrative remedies. (ECF No. 165.) On January 14, 2019, the Magistrate
  28    Judge issued her report and recommendation denying Defendants’ motion for

                                                  3
Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 4 of 7 Page ID #:1571



   1    summary judgment based on non-exhaustion. On March 8, 2019, Defendants filed
   2    their objections to the report and recommendation. (ECF Nos. 166-167 and 174.)
   3    On March 18, 2019, the District Judge accepted the report and recommendation and
   4    denied Defendants’ motion for summary judgment based on non-exhaustion. (ECF
   5    No. 177.)
   6          The remaining principal issues raised by this action include:
   7          1.     Whether Plaintiff exhausted his administrative remedies relating to his
   8    excessive force claim against each of the Defendants. Woodford v. Ngo, 548 U.S.
   9    81-83-84 (2006); Porter v. Nussle, 534 U.S. 516, 524 (2002); Booth v. Churner,
  10    532 U.S. 731, 739-40 n.5 (2001).
  11          2.     Whether Plaintiff failed to comply with orders (to remove cell door
  12    coverings and to come out of his cell on June 25-26, 2010) and all Defendants used
  13    reasonable force necessary to in a good faith effort to maintain and restore
  14    discipline. Wilkins v. Gaddy, 559 U.S. 34, 40 (2010) (per curiam); Hudson v.
  15    McMillan, 503 U.S. 1, 6-7 (1992); Farmer v. Brennan, 511 U.S. 825, 834 (1994);
  16    Whitley v. Albers, 475 U.S. 312, 327 (1986).
  17          3.     Whether Defendants are entitled to qualified immunity. Pearson v.
  18    Callahan, 555 U.S. 223 (2009); Saucier v. Katz, 533 U.S. 194, 201 (2001).
  19    B.   WHETHER ALL PARTIES HAVE BEEN SERVED AND, IF NOT, A PROPOSED
             DEADLINE BY WHICH SERVICE WILL BE COMPLETED.
  20
  21         All parties named in the SAC have been served and have appeared in this case.
  22    C.   A DESCRIPTION OF ANY DISCOVERY COMPLETED AND SCHEDULE FOR
             ANY FUTURE DISCOVERY.
  23
  24         Plaintiff propounded production requests limited to exhaustion and Defendants
  25    responded to Plaintiff’s production requests on or about December 23, 2016.
  26    Defendants intend to propound written discovery and take Plaintiff’s deposition
  27    prior to the discovery cut-off. Defendants propose a discovery cut-off date of
  28    January 28, 2020 and discovery motion cut-off date of February 28, 2020 in order

                                                 4
Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 5 of 7 Page ID #:1572



   1    to have the adequate time to conduct discovery after Defendants file a motion for
   2    judgment on the pleadings.
   3    D.   A LIST OF CONTEMPLATED MOTIONS, IF ANY, ALONG WITH PROPOSED
             DATES FOR THE FILING AND HEADING OF SUCH MOTIONS.
   4
   5         Defendants intend to file a motion for judgment on the pleadings, if possible,
   6    some time in July or August of 2019. Defendants also intend to file a substantive
   7    motion for summary judgment after discovery is completed. Defendants propose a
   8    dispositive motion cut-off date of April 8, 2020.
   9    E.   AN ESTIMATE OF THE TIME LIKELY TO BE REQUIRED FOR TRIAL, AND A
             STATEMENT AS TO WHETHER TRIAL BY JURY IS DESIRED AND HAS
  10         BEEN PROPERLY REQUESTED.
  11         Defendants estimate four to seven days would be required for trial due to the
  12    number of Defendants in the case. Defendants have requested a jury trial.
  13    F.   A DESCRIPTION OF ANY SETTLEMENT NEGOTIATIONS THAT HAVE
             OCCURRED, AND A RECOMMENDATION AS TO THE FORM OF
  14         SETTLEMENT CONFERENCE OR OTHER METHOD OF ALTERNATIVE
             DISPUTE RESOLUTION THAT WOULD BE MOST APPROPRIATE GIVEN
  15         THE NATURE OF THIS CASE.
  16         While present counsel was not involved in the case, prior counsel (Danielle
  17   Hemple) participated in mediation on May 8, 2017. Parties did not reach an
  18   agreement. Presently, counsel believes that a settlement proceeding would be
  19   productive in this matter and Defendants elect mediation through the Central
  20   District’s Prisoner Settlement Program. Since the last mediation on May 8, 2017,
  21   Plaintiff has not made any settlement demand offers.
  22   G.    ANY SUGGESTIONS THE PARTIES MAY WISH TO MAKE REGARDING THE
             MANAGEMENT OF THIS ACTION.
  23
  24          None at this time.
  25   ///
  26   ///
  27   ///
  28   ///

                                                 5
Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 6 of 7 Page ID #:1573



   1
        Dated: April 10, 2019                   Respectfully submitted,
   2
                                                XAVIER BECERRA
   3                                            Attorney General of California
                                                GIAM M. NGUYEN
   4                                            Supervising Deputy Attorney General
   5
                                                /s/ Mina Choi
   6                                            MINA CHOI
                                                Deputy Attorney General
   7                                            Attorneys for Defendants
                                                Romero, Cash, Puckett, Spencer,
   8                                            Fears, Buechter, Lett, Godina, Cain,
                                                Pollard, Cromwell, Fernandez
   9                                            (Galpon), Thomas, Jr., Fortson,
                                                Mendoza, and Crawford
  10    LA2016600251
        53316256.docx
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                            6
Case 2:14-cv-04758-JVS-AGR Document 180 Filed 04/10/19 Page 7 of 7 Page ID #:1574




                                CERTIFICATE OF SERVICE

  Case Name:      Turner, R, Lafonzo v. B. M.              No.    2:14-cv-04758 JVS (AGR)
                  Cash, et al.

  I hereby certify that on April 10, 2019, I electronically filed the following documents with the
  Clerk of the Court by using the CM/ECF system:

                  DEFENDANTS’ STATUS REPORT TO THE COURT

  Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
  I am employed in the Office of the Attorney General, which is the office of a member of the
  California State Bar at which member's direction this service is made. I am 18 years of age or
  older and not a party to this matter. I am familiar with the business practice at the Office of the
  Attorney General for collection and processing of correspondence for mailing with the United
  States Postal Service. In accordance with that practice, correspondence placed in the internal
  mail collection system at the Office of the Attorney General is deposited with the United States
  Postal Service with postage thereon fully prepaid that same day in the ordinary course of
  business.
  I further certify that some of the participants in the case are not registered CM/ECF users. On
  April 10, 2019, I have caused to be mailed in the Office of the Attorney General's internal mail
  system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched it to
  a third party commercial carrier for delivery within three (3) calendar days to the following non-
  CM/ECF participants:

  Lafonzo R. Turner, CDCR No. G05794
  California State Prison – LAC
  P.O. Box 4670
  Lancaster, CA 93539

  I declare under penalty of perjury under the laws of the State of California the foregoing is true
  and correct and that this declaration was executed on April 10, 2019, at Los Angeles, California.


                  M. Martin                                      /s/ M. Martin
                  Declarant                                            Signature

  LA2016600251
  53333964.docx
